Title: From Thomas Jefferson to John Harvie, Jr., 11 January 1790
From: Jefferson, Thomas
To: Harvie, John, Jr.



Dear Sir
Monticello Jan. 11. 1790.

In the year 1773. I obtained an order of council in these words. ‘At a council held March 11. 1773. On the petition of Thomas Jefferson, leave is given him to survey and sue out a patent for 1000. as. of land on the Southwest mountains in Albemarle between the lines of Thomas Mann Randolph, James Hickman, the said Petitioner, Martin Key, and William Watson. Copy. John Blair Cl. Conc.’ Immediately on Mr. Bryan’s coming into office, which was in June 1773. I notified this order to him and desired him to survey it. This notification being made, the law required  nothing more of me than to await the summons of the surveyor when he should declare himself ready to proceed to the survey. But I valued the order too much to be quiet under it. I pressed Mr. Bryan to survey as soon as possible, and for fear that in the change of the land law which Mr. Mason was bringing forward, and in which he seemed disposed to respect very little the orders of council, I reinforced mine by two entries with the surveyor in these words. ‘Oct. 24. 1774. Thomas Jefferson esq. enters for 800. acres of land to be included by two entries of 400. acres each to adjoin the lands of Thomas Mann Randolph on the South West mountains. Copy p. Anderson Bryan S.A.C.’ Mr. Bryan from that time till I left Virginia, at such times as suited him, endeavored to investigate the old lines by which my survey was to be bounded, in which the principal difficulty was to find the back line of Colo. Randolph. In some of these essays I accompanied him: sometimes he went alone; sometimes I went alone. When I left this country in Octob. 1783. I left him the strongest injunction to finish the survey, and a written request to Messrs. Lewis and Eppes, my attornies, to urge him incessantly to it. He had told me before that Mr. James Marks had insisted on entering in the same place, and that he had made the entry on the possibility of there being lands to spare. Mr. Marks had also spoken to me and asked me to let him share the vacant lands, which I expressly refused. As soon as I was gone however he induced William Hay assistant surveyor to run out for him 490. acres, before my prior title was satisfied, and leaving, as appeared when Walter Leak the succeeding assistant came to finish mine, only 485. acres. I am informed that Mr. Marks has conveyed to you his right to the 490. acres. You will be able to judge by the premises what that right could be. Between you and me I am sure there can be no difficulty. You desire nothing which is not just; nor do I. The order of council, as an appendage to my lands, to which they are contiguous, is too important to me to be neglected. If we differ in opinion about our right, let mutual friends be named to decide it, either in Albemarle or Richmond. In either case the deposition of Anderson Bryan is most material, and therefore I will be obliged to you to name somebody here who may attend on your behalf to take his deposition. The state of his health is such that he cannot come from home: therefore we shall be obliged to go to his house which I understand is about 20. miles from hence. This done, it may immediately be finished here or in Richmond, as you chuse; only let it be done before I leave the state. Be so good as to write me your pleasure by return of post.

I have not yet heard what success attended the opening of the locks of the canal on the 18th. of December. If you will be so good as to add a word on that subject in your letter you will oblige me.—I state on the back hereof the two surveys in question, and am with sincere esteem Dear Sir Your friend & servt,

Th: Jefferson

   

